                                                                            Case 4:18-cv-05562-HSG Document 122 Filed 11/13/20 Page 1 of 3



                                                                      1   MARIA M. LAMPASONA, SBN 259675
                                                                          mlampasona@rankinlaw.com
                                                                      2   RANKIN, SHUEY, RANUCCI, MINTZ,
                                                                          LAMPASONA & REYNOLDS
                                                                      3
                                                                          2030 Franklin Street, Sixth Floor
                                                                      4   Oakland, CA 94612
                                                                          Telephone: (510) 433-2600
                                                                      5   Facsimile: (510) 433-2699
                                                                      6   Attorneys for Defendants
                                                                          SAN FRANCISCO COMMUNITY COLLEGE
                                                                      7
                                                                          DISTRICT (also erroneously sued as “BOARD OF
                                                                      8   TRUSTEE’S”), MARK W. ROCHA, DIANNA R.
                                                                          GONZALES, STEVEN BRUCKMAN, TRUDY
                                                                      9   WALTON, CLARA STARR, ELIZABETH CORIA,
                                                                          MARYLOU LEYBA-FRANK, SUNNY L. CLARK,
                                                                     10   JOSEPH A. GUIRIBA, LEILANI F. BATTISTE,
RANKIN, SHUEY, RANUCCI, MINTZ,




                                                                     11   LETICIA A. SANTANA SAZO, and MARIA M.
                                 2030 Franklin Street, Sixth Floor
   LAMPASONA & REYNOLDS




                                                                          LAMPASONA
                                                                     12
                                       Oakland, CA 94612




                                                                     13                                UNITED STATES DISTRICT COURT
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                                     14                                     OAKLAND DIVISION
                                                                     15

                                                                     16    CAROLYN ESCALANTE,                           Case No. 4:18-cv-05562-HSG

                                                                     17                           Plaintiff,            STIPULATION AND [PROPOSED] ORDER
                                                                                                                        REGARDING BRIEFING SCHEDULE FOR
                                                                     18            v.                                   MOTIONS TO DISMISS

                                                                     19    SAN FRANCISCO COMMUNITY
                                                                           COLLEGE DISTRICT, and BOARD OF
                                                                     20    TRUSTEE’S, et al.

                                                                     21                            Defendants.

                                                                     22

                                                                     23          Pursuant to Local Rules 6-1 and 6-2, Plaintiff Carolyn Escalante, the San Francisco
                                                                     24   Community College District Defendants, and the SEIU Defendants, by and through their
                                                                     25   attorneys of record, stipulate as follows:
                                                                     26          The San Francisco Community College District Defendants and the SEIU Defendants
                                                                     27   both filed Motions to Dismiss on November 6, 2020. Plaintiff’s current deadline to file her
                                                                     28
                                                                                                                                          STIPULATION AND [PROPOSED]
                                                                           {}                                              1              ORDER RE BRIEFING SCHEDULE
                                                                                                                                            CASE NO.: 4:18-CV-05562-HSG
                                                                            Case 4:18-cv-05562-HSG Document 122 Filed 11/13/20 Page 2 of 3



                                                                      1   Oppositions to the Motions to Dismiss is November 20, 2020. Defendants’ current deadline to

                                                                      2   file their Replies is November 27, 2020. The parties have agreed to the following modified

                                                                      3   briefing schedule:

                                                                      4                  x   Plaintiff’s Oppositions:              December 21, 2020

                                                                      5                  x   Defendants’ Replies:                  January 11, 2021

                                                                      6                  x   Hearing:                              January 21, 2021 (as currently noticed)

                                                                      7           IT IS SO STIPULATED.

                                                                      8   Dated: November 12, 2020                      MS. CAROLYN ESCALANTE, PRO SE
                                                                      9

                                                                     10                                                 By:       /s/ Carolyn Escalante
RANKIN, SHUEY, RANUCCI, MINTZ,




                                                                                                                              CAROLYN ESCALANTE
                                                                     11                                                       Plaintiff, Pro Se
                                 2030 Franklin Street, Sixth Floor
   LAMPASONA & REYNOLDS




                                                                     12
                                       Oakland, CA 94612




                                                                          Dated: November 12, 2020                      WEINBERG, ROGER & ROSENFELD
                                                                     13                                                 A Professional Corporation
                                                                     14

                                                                     15                                                 By:      /s/ Katharine R. McDonagh
                                                                                                                              KATHARINE R. McDONAGH
                                                                     16                                                       Attorneys for SEIU Defendants
                                                                     17   Dated: November 12, 2020                      RANKIN, SHUEY, RANUCCI, MINTZ,
                                                                                                                        LAMPASONA & REYNOLDS
                                                                     18

                                                                     19
                                                                                                                        By:      /s/ Maria M. Lampasona
                                                                     20                                                       MARIA M. LAMPASONA
                                                                                                                              Attorneys for SFCCD Defendants
                                                                     21

                                                                     22           As the filing attorney, I hereby attest that I have permission of Plaintiff Carolyn Escalante

                                                                     23   and Katharine R. McDonagh, counsel for the SEIU Defendants to attach their e-signatures to this

                                                                     24   stipulation.

                                                                     25   Dated: November 12, 2020                      RANKIN, SHUEY, RANUCCI, MINTZ,
                                                                                                                        LAMPASONA & REYNOLDS
                                                                     26

                                                                     27
                                                                                                                        By:     /s/ Maria M. Lampasona
                                                                     28                                                       MARIA M. LAMPASONA
                                                                                                                                               STIPULATION AND [PROPOSED]
                                                                           {}                                                  2               ORDER RE BRIEFING SCHEDULE
                                                                                                                                                 CASE NO.: 4:18-CV-05562-HSG
                                                                            Case 4:18-cv-05562-HSG Document 122 Filed 11/13/20 Page 3 of 3



                                                                      1                                        [PROPOSED] ORDER

                                                                      2          Pursuant to stipulation of the parties, the Court adopts the following briefing schedule for

                                                                      3   the Motions to Dismiss filed by the Defendants on November 6, 2020:

                                                                      4             x   Plaintiff’s Oppositions:                December 21, 2020

                                                                      5             x   Defendants’ Replies:                    January 11, 2021

                                                                      6             x   Hearing:                                January 21, 2021 (as currently noticed)

                                                                      7          IT IS SO ORDERED.

                                                                      8
                                                                          Dated: 11/13/2020
                                                                      9

                                                                     10                                                    ________________________________
                                                                                                                           Haywood S. Gilliam, Jr.
RANKIN, SHUEY, RANUCCI, MINTZ,




                                                                     11                                                    Judge of the United States District Court
                                 2030 Franklin Street, Sixth Floor
   LAMPASONA & REYNOLDS




                                                                     12
                                       Oakland, CA 94612




                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                                            STIPULATION AND [PROPOSED]
                                                                           {}                                               3               ORDER RE BRIEFING SCHEDULE
                                                                                                                                              CASE NO.: 4:18-CV-05562-HSG
